Citation Nr: 1739350	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a psychiatric disability. 

3.  Entitlement to an increased evaluation for residuals of status post small bowel obstruction and incidental appendectomy, initially evaluated as non-compensable prior to April 24, 2014, and 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Coast Guard from May 13, 1980 to March 27, 1989 and from March 28, 1989 to March 25, 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2015, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A copy of the transcript has been associated with the claims folder.  In a June 2017 letter, the Veteran was notified of this situation and was provided the opportunity to request another hearing before a different Veterans Law Judge by responding to the letter within 30 days.  To date, he has not responded to the Board's letter and the Board assumes that he does not desire another hearing.  38 C.F.R. § 20.717 (2016).

During the pendency of the appeal, in an August 2015 rating decision, the RO increased the disability evaluation for  residuals of status post small bowel obstruction and incidental appendectomy from non-compensable to 10 percent disabling effective April 24, 2014.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Prior to adjudication on the merits, further development is necessary.  This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



REMAND

The Board, for reasons explained below, regrets that it must once again remand the following claims for additional development action. 

Bilateral Foot Disability 

In November 2016, the Board remanded this claim, finding that the October 2015 addendum opinion was inadequate.  The Veteran was afforded a new VA examination to discuss any previously or currently diagnosed foot disorders, the Veteran's lay statements regarding his service as a cook in the U.S. Coast Guard, and his in-service diagnosis of pes planus. 

In a January 2017 examination, the examiner listed current diagnoses of flat foot (pes planus), hallux valgus, plantar fasciitis, and degenerative arthritis of the first metatarsophalangeal (MTP) joint.  In a corresponding January 2017 medical opinion, the examiner listed the following foot changes in the Veteran: plantar calcaneal enthesophytes, plantar aponeurosis enthesophytes calcifications, calcaneal and Achilles enthesophytes, hallux valgus, and bilateral large toe MTP (joint).  The examiner agreed that the Veteran had pes planus on active duty, but stated that the "record was silent for complaint of pes planus on active duty [and that there was] no complaint of any foot issue when on active duty." The examiner concluded that there was no direct service for a foot disability and the Veteran's foot conditions were most likely secondary to employment type post service.

However, the January 2017 medical opinion does not consider the Veteran's statements regarding his service in the Coast Guard as a cook.  The Veteran stated that he would stand on his feet "24/7 in combat boots" while he worked as a cook.  See March 2015 Hearing Transcript.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  During the March 2015 hearing, the Veteran also mentioned that he had yellow disfigurement of his toenails that he believed was due to his heel spurs.  An October 1991 service treatment record showed the Veteran's concern for his bilateral big toe, stating that the nail is "dead" and wanting it removed.  On remand, an addendum opinion and/or examination if necessary should be obtained to address these considerations. 

Psychiatric Disability

In the November 2016 remand, the Board found that the VA examiner did not discuss particular incidents referenced in the Veteran's personnel records, namely inappropriate conduct toward a female service member (April 1992), a six month probationary period for performance evaluation during service (March 1988), and failure to obey a lawful order as well as being absent without leave (January 1988).  In a July 2016 brief, the Veteran's representative requested that the VA attempt to corroborate the Veteran's statements that he was tasked with assisting with rescue missions and extracting dead bodies out of the water.  See March 2015 Hearing Transcript.  The Board's November 2016 remand asked that the examiner consider these statements made by the Veteran. 

In a January 2017 examination, the examiner discussed the Veteran's previous psychiatric diagnoses, as well as the incidents listed above in his personnel records, finding that the Veteran's diagnoses of anxiety and depressive disorder were related to psychosocial stressors of work related problems and marital problems. 

A review of the additional personnel records associated with the file reveals that the Veteran was also counseled in December 1990 for failure to obey a senior petty officer and the Veteran's subsequent assault of him.  The Veteran's anger issues followed him after service, including a 2008 assault on a family member, and a 2014 domestic violence incident involving his third wife.  In a November 2006 lay statement, the Veteran stated that he had to go to anger management classes due to his very bad nerves.  VA treatment records from April 2007 indicate that the Veteran's wife accompanied him for a follow-up appointment, where she complained of his problems with anger control.  The January 2017 examination only addressed the 2008 assault. 

On remand, the Veteran should be afforded an examination and/or addendum opinion to properly consider the additional incidents, as well as the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, in its previous remand, the Board requested that service personnel records be obtained.  Review of the service personnel records failed to confirm the Veteran's statements regarding assisting with Coast Guard rescue missions and extracting dead bodies out of the water.  On remand, another attempt must be made to verify these statements. 

Residuals of Status Post Small Bowel Obstruction and Incidental Appendectomy

In the November 2016 remand, the Board requested that a VA examiner determine the severity of the Veteran's service-connected residuals of status post small bowel obstruction and incidental appendectomy as well as his abdominal scars.  The examiner was to address whether the Veteran met any of the criteria under Diagnostic Code 7328.  See 38 C.F.R. §4.114 (2016).  If residual adhesions were found to constitute the predominant disability, then the Veteran was to be rated under Diagnostic Code 7301. 

A January 2017 VA examination found that there was no evidence of residual adhesions per history and review of the records.  However, in the August 2015 rating decision, based on a May 2015 examination, the RO increased the disability evaluation to 10 percent disabling from April 2014 under Diagnostic Code 7301, which requires the finding of residual adhesions as the predominant disability.  See 38 C.F.R. §4.114 (2016).  The Veteran was diagnosed with small bowel obstruction secondary to adhesions in an April 1985 service treatment record.  Under Diagnostic Code 7301, ratings for adhesions will be considered where there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.  The May 2015 examiner found that the Veteran displayed symptoms of peritoneal adhesions, namely abdominal distention and constipation/diarrhea which resulted in the 10 percent evaluation under Diagnostic Code 7301.  

In the January 2017 examination, the Veteran was not evaluated for any increase in rating under Diagnostic Code 7301, which allows for a rating of up to 50 percent.  The examiner noted that the Veteran had a history of operative or infectious (intraabdominal) process, but did not evaluate the Veteran for disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.  Instead, the examiner stated that the Veteran did not have any signs or symptoms due to peritoneal adhesions.  A December 2016 treatment record revealed that the Veteran was taking medication for constipation, which was not considered by the examiner. 

On remand, the Veteran should be afforded an intestinal surgery/peritoneal adhesions examination to properly consider the Veteran under Diagnostic Code 7301, if applicable.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA medical center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from January 2017 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  The AOJ should attempt to verify the Veteran's statements regarding assisting with Coast Guard rescue missions and extracting dead bodies out of the water.  A notation regarding the results of this verification should be documented for the record. 

3.  The AOJ should also verify the years that the Veteran spent in service as a cook with the U.S. Coast Guard.  This verification should also be associated with the record.  

4. After all additional records are associated with the claims file, provide an examination and addendum opinion to determine the nature and etiology of any current foot disability, to include an evaluation of the Veteran's toenails.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to the following: 

is it at least as likely as not (50 percent probability or greater) that any current foot disability is causally or etiologically related to the Veteran's military service.
In so doing, the examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records indicating a two-year diagnosis for pes planus, post-service medical records, and lay statements regarding his time as a cook in the U.S. Coast Guard.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

5.  Then, provide an addendum opinion to determine the nature and etiology of any current psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability is causally or etiologically related to the Veteran's military service.

In so doing, the examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically consider the in-service incidents in 1988, 1990, and 1992, as well as the post-service incidents involving the Veteran's mental health.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

6.  Provide an intestinal surgery/peritoneal adhesions examination to determine the severity of the Veteran's service-connected residuals of status post small bowel obstruction and incidental appendectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, and it should be confirmed that such records were available for review.

The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected residuals.  

The examiner should determine whether residual adhesions constitute the predominant disability, as indicated in the May 2015 examination, and if so, the examiner should evaluate the Veteran under Diagnostic Code 7301.  Otherwise, the Veteran should be rated under Diagnostic Code 7328.  If residual adhesions no longer constitute the predominant disability, the examiner should provide a well-reasoned explanation in the opinion.  

The examiner's opinion should include a discussion of the Veteran's current treatment for constipation.  The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.

7.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


